 
 Exhibit 10.10

 
 
 
AMENDMENT NO. 1 TO
PATENT PURCHASE AGREEMENT
 
By and Between
 
SUNSHINE BIOPHARMA, INC.
 
And
 
ADVANOMICS CORPORATION
 
 
 
Dated as of March 14, 2016
 
 
 
 

 
 
AMENDMENT NO. 1 TO PATENT PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 1 TO PATENT PURCHASE AGREEMENT (“Amendment”), dated as of
March 14, 2016, nun pro tunc December 28, 2015 (the “Effective Date”), is made
by and between Sunshine Biopharma, Inc., a Colorado corporation (“Purchaser”),
and Advanomics Corporation, a Canadian corporation (“Seller”), (collectively
referred to herein as the “Parties” and individually as “Party”), who hereby
agree as follows.
 
W I T N E S S E T H:
 
WHEREAS, Seller was previously the owner of US Patent Number 8,236,935 covering
an anticancer drug known as “Adva-27a” in the United States (the “Assigned
Patent”);
 
WHEREAS, the Parties hereto have previously entered into a patent purchase
agreement dated October 8, 2015 (the “Purchase Agreement”) in which the Assigned
Patent was transferred from the Seller to the Purchaser;
 
WHEREAS, the consideration specified in the Purchase Agreement created a debt
obligation of $4,320,000 and an annual payment of $360,000;
 
WHEREAS, the Parties are affiliated with each other as a result of common
management and similar voting control;
 
WHEREAS, through the sale of the Assigned Patents the Parties were attempting to
facilitate the ability of Purchaser to obtain the funding necessary to complete
the development and Food and Drug Administration approval process for Adva-27a,
but the Parties now believe that because of the burdensome financial obligations
imposed by the terms of the Purchase Agreement, Purchaser remains unsuccessful
in its efforts to raise money to execute its Adva-27a drug development plan, to
the detriment of the Parties;
 
WHEREAS, the Parties desire to amend Purchase Agreement and put into place a
consideration arrangement that is equitable to both Parties and conducive to
Purchaser obtaining the necessary funding to accomplish the Parties Adva-27a
drug development objective as discussed herein; and
 
WHEREAS, the holders of a majority of the shareholders of the Seller have
approved this Amendment.
 
NOW, THEREFORE, the Parties hereby agree to amend Purchase Agreement as follows:
 
ARTICLE II
PATENT SALE, TRANSFER AND ASSIGNMENT
 
Section 2.2 of Purchase Agreement is hereby deleted and replaced by the
following:
 
 

 
 
“Section 2.2   Purchase Price. (a) The purchase price to be paid by Purchaser to
Seller for the Assigned Patent shall be $155,940 (the “Purchase Price”), which
is the Seller’s book value of the Assigned Patent as of the Effective Date plus
a $54,579 adjustment for the current currency difference. The Purchase Price
plus the currency difference adjustment totaling $210,519 shall be paid pursuant
to the terms of that certain Secured Convertible Promissory Note (the “Note”), a
copy of which is attached hereto and incorporated herein as if set forth as
Exhibit A.
 
(b)           Upon conversion of the Note the Seller shall take all action
necessary to terminate the security interest previously granted to it in
Purchase Agreement.
 
(c)           Upon execution hereof, the Purchaser shall take all action
necessary to increase its authorized capital to a minimum of 3 billion common
shares in order to insure that it has sufficient authorized shares to allow for
the conversion by the Seller.”
 
Section 2.4 of the Purchase Agreement is hereby replaced by the following:

 
"Section 2.4   Effective Date. This Amended Agreement shall be effective as of
December 28, 2015."
 
The balance of the terms of the Agreement shall remain as stated.
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 
 
SUNSHINE BIOPHARMA, INC.
 
 
 
By: s/ Dr. Abderrazzak Merzouki
 
Name: Dr. Abderrazzak Merzouki
 
Title: Chief Operating Officer

 
 
 
ADVANOMICS CORPORATION
 
By: s/ Camille Sebaaly
Name: Camille Sebaaly
Title: Director
 
 

 
 

 
Exhibit A
SECURED CONVERTIBLE PROMISSORY NOTE
 
$210,519.00
March 14, 2016
Montreal, Quebec, Canada

 
FOR VALUE RECEIVED, Sunshine Biopharma, Inc., a Colorado corporation (the
“Company”), promises to pay to Advanomics Corporation, a Canadian corporation
("Holder"), or its assigns, the principal amount of this Note. Interest shall
not accrue on this Note, except as provided herein.
 
The principal balance due hereunder shall convert into an aggregate of
80,968,965 shares of the Company’s Common Stock (the “Shares”) once the Company
successfully amends its Articles of Incorporation to increase the number of
authorized Common Shares to a minimum of Three Billion Shares (the “Amended
Articles”), which the Company undertakes to complete within ninety (90) days
from the date of this Note. In the event the Company fails to increase its
capitalization as discussed above within the time parameters provided herein
interest shall accrue on the unpaid principal amount at the rate of ten percent
(10%) per annum and all principal and interest as accrued shall be due upon
demand by Holder.
 
On or about October 8, 2015, the Company executed a Secured Promissory Note and
related Security Agreement in favor of the Holder in the principal amount of
$4,320,000.00, which was secured by US Patent Number 8,236,935 assigned to the
Company by the Holder. The aforesaid Note shall be deemed to be cancelled by the
Holder and replaced by this Note upon execution hereof, but Holder shall retain
the security interest until such time as this Note is converted as discussed
herein. Upon conversion, the Holder shall take all action necessary to terminate
its security interest.
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:
 
1.           Payment. Payment of the Principal Sum shall be made by check
payable to the Holder at the Holder’s principal address set forth on the
signature page hereof (or at such other place as the Holder hereof shall notify
the Company in writing) or, if the Holder so specifies by written notice to the
Company given not less than two Business Days prior to payment, by bank wire
transfer, in immediately available funds, to the account so specified, in lawful
money of the United States of America. The Company may not prepay this Note.
“Business Day" shall mean any day other than Saturday, Sunday or any day upon
which banks in the city of Denver, Colorado, are authorized or required to be
closed.
 
Upon conversion, the Company shall take all action necessary to issue a
certificate for the Shares.
 
2.           Events of Default. The occurrence of any of the following shall
constitute an "Event of Default" under this Note:
 
(a)           Failure to Pay. If Company shall fail to pay, when due, the
Principal Sum due and such payment shall not have been made within ten (10) days
of Company's receipt of Holder's written notice to the Company of such failure
to pay.
 
(b)           Failure to Issue Shares. If Company shall fail to issue the Shares
to Holder when this Note becomes convertible.
 
 

 
 
(c)           Voluntary Bankruptcy or Insolvency Proceedings. If the Company
shall (i) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of its or any of its
creditors, (iii) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (iv) take any action for the purpose of effecting any
of the foregoing.
 
(d)           Involuntary Bankruptcy or Insolvency Proceedings. If proceedings
for the appointment of a receiver, trustee, liquidator or custodian of the
Company or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law or hereafter in effect shall be
commenced, and an order for relief entered in such proceeding shall not be
dismissed or discharged within thirty (30) days of the entry of such an order.
 
3.           Conversion.
 
(a)           Prior to amending its Articles of Incorporation to change its
capitalization, in the event of (i) any reclassification (including, without
limitation, a reclassification effected by means of an exchange or tender offer
by the Company), (ii) any consolidation, merger or combination of the Company
with another corporation as a result of which holders of Common Stock shall be
entitled to receive securities or other property (including cash) with respect
to or in exchange for Common Stock or (iii) any sale or conveyance of the
property of the Company as, or substantially as, an entirety to any other
corporation as a result of which holders of Common Stock shall be entitled to
receive securities or other property (including cash) with respect to or in
exchange for Common Stock, then the Company or the successor or purchasing
corporation, as the case may be, shall enter into an Amended and Restated Note
providing that this Note shall be convertible into the kind and amount of
securities or other property (including cash) receivable upon such
reclassification, change, consolidation, merger, combination, sale or conveyance
which the Holder of this Note would have received if this Note had been
converted immediately prior to such reclassification, change, consolidation,
merger, combination, sale or conveyance. Such Amended and Restated Note shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for herein.
(b)           Upon the filing of the Amended Articles with the Colorado
Secretary of State, the Company shall forward written instructions to its
transfer agent to issue one or more certificates representing the Shares to the
Holder, with proper restrictive legend, if an available exemption from
registration is not then available, in the name of Holder (or his nominee). This
original Promissory Note to be converted shall be delivered to the Company by
the Holder within three (3) business days thereafter, marked “Paid in Full”.
 
(c)           It shall be the Company’s responsibility to take all necessary
actions and to bear all such costs to issue the certificates for the Common
Stock issuable upon conversion of the Promissory Note as provided herein. The
Holder shall be treated as a shareholder of record on and after the Conversion
Date.
 
4.           Rights of Holder Upon Default. Upon the occurrence or existence of
any Event of Default and at any time thereafter during the continuance of such
Event of Default, Holder may declare all outstanding obligations payable by
Company hereunder to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived. In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default, Holder may exercise any other right, power or remedy
granted to it or otherwise permitted to it by law, either by suit in equity or
by action at law, or both.
 
 

 
 
5.           Successors and Assigns. The rights and obligations of the Company
and the Holder of this Note shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.
 
6.           Waiver and Amendment. Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and the Holder.
 
7.           Notices. Any notice, request or other communication required or
permitted hereunder shall be in accordance with this Note.
 
8.           Governing Law. The descriptive headings of the several sections and
paragraphs of this Note are inserted for convenience only and do not constitute
a part of this Note. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Colorado, without regard to the conflicts of law provisions of the
State of Colorado, or of any other state.
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.
 
 
SUNSHINE BIOPHARMA, INC.
 
 
By: s/ Dr. Steve Slilaty
    Dr. Steve Slilaty, Chief Executive Officer
 

 
Holder:
 
Advanomics Corporation
469 Jean-Talon West, 3rd Floor
Montreal, QC H3N 1R4
Canada
 
 
 
